Citation Nr: 0014268	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  99-00 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a total rating for compensation purposes based 
on individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION

The veteran had active service from February 1944 to July 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 1998 RO rating decision that denied a total 
rating for compensation purposes based on individual 
unemployability.  The veteran submitted a notice of 
disagreement in November 1998, and the RO issued a statement 
of the case in December 1998.  The veteran submitted a 
substantive appeal in October 1998, and testified at a 
hearing in April 1999.  The RO hearing officer then denied a 
total rating based on individual unemployability.


REMAND

The veteran's claim for a total rating for compensation 
purposes based on individual unemployability is plausible, 
and therefore well grounded.  However, having found that the 
veteran's claim is plausible does not end the Board's 
inquiry.  Rather, in this case, it places upon VA the duty to 
assist the veteran in the development of his claim.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 
1 Vet. App. 78, 82 (1990).

Testimony of the veteran at the April 1999 hearing was to the 
effect that he has been depressed since military service, and 
that his depression has worsened in recent years.  While 
records in the claims folder show that the veteran has not 
been employed since 1976 or 1977 due to physical 
disabilities, the medical evidence from 1990 to 1998 shows 
that his service-connected anxiety disorder has progressively 
worsened over the years due, in part, to his worries about 
his debilitating physical condition.

The Board, further, observes that when a veteran submits a 
well-grounded claim for a total rating based on individual 
unemployability, it may not reject the claim without 
producing evidence, as distinguished from mere conjecture, 
that the veteran can perform work that would produce 
sufficient income to be other than marginal. Friscia v. 
Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. 
App. 532, 537 (1994).  In Friscia, the Court specifically 
stated that, when the RO has merely offered its own opinion 
regarding whether a veteran is unemployable as a result of 
service-connected disability, VA has a duty to supplement the 
record by obtaining an examination which includes an opinion 
on what effect the veteran's service- connected disability 
has on his ability to work.  Friscia, 7 Vet. App. at 295, 
citing 38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.103(a), 3.326, 
3.327, 4.16(a); Beaty, 6 Vet. App. at 538; and Obert v. 
Brown, 5 Vet. App. 30, 33 (1993).

A review of the record shows that service connection is in 
effect for the veteran's anxiety reaction (rated 70 percent 
disabling). The veteran was last examined for his service-
connected anxiety reaction in June 1998.  This examination 
contains no medical opinion as to the relationship between 
the veteran's service-connected disability and his claimed 
inability to secure or follow a substantially gainful 
occupation, other than that the veteran's "psychological 
symptoms have a negative effect both vocationally and 
socially."

In view of the above, the case is REMANDED for the following 
actions:

1.  The RO should ask the veteran to 
prepare a detailed list of all sources 
(VA and non-VA) of evaluation and 
treatment for his service-connected 
anxiety reaction since 1998.  Names and 
addresses of the medical providers, and 
dates of evaluations and treatment, 
should be listed.  After obtaining any 
needed release forms from the veteran, 
the RO should directly contact the 
medical providers and obtain copies of 
the records not already in the file.

2.  The veteran should be afforded a VA 
examination to determine the severity of 
his service-connected anxiety reaction.  
The claims folder should be made 
available to the examiner for review in 
conjunction with the examination, and the 
examiner should acknowledge such review 
in the examination report.  The examiner 
should identify the employment 
limitations, if any, and the extent 
thereof, that result from the veteran's 
service-connected disability, and provide 
an opinion as to whether it is at least 
as likely as not that the veteran's 
service-connected disability renders him 
unable to secure or follow a 
substantially gainful occupation.  Any 
discussion should include specific 
findings regarding the veteran's ability 
to function independently, appropriately, 
and effectively in a worklike setting, as 
well as the appropriate period of time 
the veteran would be able to execute 
these actions during an eight-hour 
period, based solely on the limitations 
imposed by his service-connected 
disability.  

3.  The RO should then review the 
veteran's claim for a total rating for 
compensation purposes based on individual 
unemployability.  If action remains 
adverse to the veteran, an appropriate 
supplemental statement of the case should 
be sent to him and his representative, 
and they should be afforded an 
opportunity to respond.


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action unless notified otherwise, but may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995); see also 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board 
intimates no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. E. DAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




